Citation Nr: 0325332	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-07 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder and, if so, entitlement 
to service connection for a left knee disorder.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for a lumbar spine 
disorder.  

4.  Entitlement to service connection for pain and numbness 
affecting the lower extremities secondary to service-
connected varicose veins.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1973 to July 1976 
and from November 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
In a July 1999 rating decision, the RO denied the appellant's 
claims of service connection for a lumbar spine disorder, 
inactive pulmonary tuberculosis, and pain and numbness of the 
lower extremities secondary to service-connected varicose 
veins.  In October 2000 and August 2001 rating decisions, the 
RO denied service connection for a left knee disorder.  The 
appellant disagreed with these determinations, and this 
appeal ensued.  

In March 2003, a hearing was held before the undersigned, who 
is the Acting Veterans Law Judge making this decision and who 
was designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In adjudicating the claim regarding the left knee disorder, 
the RO failed to note that the Board had, in a March 16, 
1996, decision, previously denied a claim of entitlement to 
service connection for left knee strain with degenerative 
joint disease.  


Decisions of the Board are final.  38 U.S.C.A. § 7104 (West 
2002).  To readjudicate the claim, there must be a 
determination to reopen the claim, requiring the submission 
of new and material evidence addressing the reasons for the 
prior denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  Only then can the issue be addressed on 
the merits.  The Board cannot address this issue, for the RO 
has not determined the jurisdictional question of whether new 
and material evidence has been submitted.  See Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  This claim will be addressed 
in the Remand section of this document.  

The issue of entitlement to service connection for a lumbar 
spine disorder is also addressed in the Remand section of 
this decision.

With respect to the claim of service connection for pain and 
numbness of the lower extremities, the appellant maintains 
that this pain and numbness is secondary to the service-
connected left lower extremity varicose vein disability.  As 
pain is a symptom of varicose veins that might support an 
evaluation in excess of the current 20 percent assigned to 
the varicose veins disability, see 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2002), the Board refers to the RO the 
appellant's implied claim of entitlement to an evaluation in 
excess of 20 percent for varicose veins.  


FINDINGS OF FACT

1.  Tuberculosis was initially found in 1986, nearly six 
years after the appellant's separation from service, and is 
not shown to be etiologically linked to service.  

2.  The appellant does not have a separate disorder 
manifested by pain and numbness related to service-connected 
varicose veins.  




CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2002).

2.  A disorder manifested by pain and numbness of the lower 
extremities is not proximately due to, or the result of, 
service-connected varicose veins.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  


Whereas VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims involve requests for service connection and there 
is no issue as to whether they are substantially complete.  
38 U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in November 1986.  
Accordingly, when he later submitted statements seeking 
service connection for the disorders claimed here, these 
informal claims did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2002).  There is no 
issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  Upon filing his claim in July 
1999, the RO sent the appellant a letter in August 1999 
notifying him of the July 1999 rating decision that denied 
service connection for tuberculosis, and for pain and 
numbness of the left lower extremity.  In a January 2000 
letter, the RO told the appellant of the evidence needed to 
complete his application, including the need for evidence of 
a current disorder, an injury or disease based upon his 
service, and further evidence linking the current disorder to 
that concerning his service.  In a March 2000 statement of 
the case and in May and August 2000 supplemental statements 
of the case, the RO told the appellant of the criteria for 
proving service connection and the evidence considered in 
evaluating the claims.  In a January 2001 letter, the RO 
informed the appellant of the VCAA and of VA's enhanced 
assistance and notification requirements.  In letters dated 
in April 2000, September 2002, and February 2003, the RO 
informed the appellant of the dates, times, and places of 
scheduled hearings; he eventually appeared at a hearing in 
March 2003, where the undersigned further informed him of the 
VCAA.  There is no indication that additional notification of 
the types of 


evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The claims file includes VA clinical 
and hospital records concerning the appeal, as well as 
private clinical records provided by the appellant, 
comprising three volumes of clinical records.  The appellant 
has not identified any other sources of treatment.  The Board 
concludes that VA has undertaken reasonable efforts to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim for the benefit sought.  Assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim .  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has not provided 
an examination or medical opinion concerning the issues of 
service connection for tuberculosis and pain and numbness of 
the left lower extremity, for the treatment records 
themselves address whether there is a link between 
tuberculosis and active service, and because service 
connection cannot be established for pain alone.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  



II.  Analysis

A.  Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as arthritis and active tuberculosis, that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2002).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must present medical evidence to support the 
alleged causal relationship between the service-connected 


disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown , 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

B.  Tuberculosis

The evidence of record documents that the appellant was 
treated for active tuberculosis beginning in 1986, but does 
not reveal any connection between that disorder and his 
service.  

The service medical records are silent as to any findings or 
treatment for tuberculosis.  The June 1976 separation 
examination from this initial period of service revealed a 
normal lung clinical evaluation and a negative chest x-ray.  
His second period of service included a November 1978 
periodic examination and an October 1980 separation 
examination, the reports of which both show a normal lung 
clinical evaluation.  

The appellant was involved in a motor vehicle accident in 
July 1986 where he sustained a skull fracture, as reflected 
in VA examinations in September and October 1988.  In the 
course of recovery from the accident, tuberculosis was 
discovered and he developed a brain abscess of a tuberculous 
nature.  Continued treatment for tuberculosis was noted, and 
the appellant was described as a former tuberculosis patient.  
There were impressions of disseminated tuberculosis with 
right frontal abscess, status post craniotomy with craniotomy 
defect, normal neurologic examination, and generalized tonic 
clonic seizure disorder most likely related to craniotomy.  A 
chest x-ray noted fibrosis and scarring of the right upper 
lobe with volume loss and bilateral interstitial markings.  



VA clinical records from July through December 1986 showed 
initial discovery of tuberculous symptoms in August 1986, 
which were initially thought to represent pneumonia.  During 
a period of VA hospitalization from September to December 
1986, the appellant received treatment for class three 
tuberculosis, with known pulmonary, bone, brain, and skin 
disease.  There was a one to two month history of subjective 
fever with chills, cough, and pleuritic chest pain, and 
intermittent night sweats.  VA hospital records in July 1988 
noted that the appellant was on medication for tuberculosis, 
for which the appellant was initially treated in September 
1986.  VA examination in August 1989 showed that the 
appellant was treated for tuberculosis initially in 1986.  
The impression was tuberculosis with pulmonary, bone, brain, 
and skin involvement.  VA examination in May 1992 noted the 
history of hospitalization in 1986, describing it as for 
tuberculosis meningitis and a brain abscess.  The diagnoses 
included status post tuberculosis meningitis and brain 
abscess.  VA clinical records in January 1993 discussed the 
history of tuberculosis as beginning in 1986.  

The evidence of record consistently indicates that 
tuberculosis was found in August 1986, nearly six years after 
the appellant separated from service without any findings of 
tuberculosis.  Therefore, service connection on a presumptive 
basis is not warranted.  Moreover, there is no medical 
evidence documenting a link between the development of 
tuberculosis in 1986 and his service ending in 1980.  VA 
examination in December 1995 revealed no references to 
tuberculosis.  VA clinical records in December 1996 revealed 
probable right perihilar scarring or minimal atelectasis.  VA 
x-ray in March 1998 showed right upper lobe density due to 
fibrosis and no other abnormalities, unchanged since November 
1996.  VA clinical records in November 1998 showed the lungs 
to be clear.  None of these documents, though, referred to 
the etiology of tuberculosis or the date of onset of the 
disease.  

In the absence of medical evidence linking the tuberculosis 
found in 1986 to service, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to service connection for tuberculosis.  



C.  Pain and Numbness of the Lower Extremities Secondary 
to Service-Connected Varicose Veins

The service medical records are silent as to any complaints 
or findings relevant to pain or numbness affecting the lower 
extremities.  During service, the appellant was treated for 
varicose veins of the left lower extremity, which continued 
after service.  By an October 1990 rating decision, the RO 
established service connection for varicose veins of the left 
lower extremity.  

VA clinical records in October 1993 indicated that the 
appellant complained of numbness in his feet.  VA treatment 
records beginning in September 1997 report degenerative 
changes affecting the lumbar spine, with pain and numbness 
radiating into the lower extremities.  VA clinical records in 
November 1997 and in January 1998 noted complaints of back 
pain and numbness radiating into the lower extremities for 
the previous two months, with findings of S1 radiculopathy.  
Private treatment records in November 1998 revealed low back 
pain radiating from the right hip into the right foot.  The 
diagnosis was chronic post-traumatic lumbar subluxation with 
associated sciatic neuritis complicated by discopathy.  VA 
clinical records that month noted low back pain and spinal 
stenosis.  A June 1999 letter from the U.S. Postal Service 
informed the appellant that he was medical unsuited for a 
mail-carrier position due to degenerative disc disease and 
severe lumbar stenosis, numbness in the legs and burning in 
the feet.  These conditions, the letter concluded, were 
incompatible with strenuous activities inherent in the mail-
carrier position.  VA CT scan of the lumbar spine in July 
1999 and VA clinical records in August 1999 revealed lumbar 
stenosis with radiculopathy.  VA x-ray in August 1999 
indicated degenerative changes of the lower lumbar spine.  VA 
clinical records in February 2000 noted low back pain and 
spinal stenosis, relieved by use of over-the-counter 
medication.  

"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 


granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part sub. nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The treatment 
records and examination reports cited above discussed pain 
and numbness in the context of a lumbar spine disorder.  A 
claim of service connection for that disorder is currently on 
appeal and is being remanded for additional development.  
Pain and numbness related to sciatic neuropathy caused by a 
lumbar spine disorder may be properly considered in the 
remanded claim of entitlement to service connection for a 
lumbar spine disorder.  Alone, it cannot serve to support a 
finding of a current disorder for which service connection 
can be established.  

The appellant maintains that this pain and numbness is 
associated with the service-connected left lower extremity 
varicose vein disability.  The evidence summarized above 
indicated that the complaints of pain and numbness in the 
lower extremities were made in conjunction with treatment for 
a lumbar spine disorder.  Only once, in VA clinical records 
dated October 1993, are there indications of complaints of 
numbness in his feet.  Even there, however, there is no 
reference to the service-connected varicose veins disability 
as being the source of those complaints.  

Because pain alone is not a disability and because there is 
no current medical evidence attributing the complaints of 
pain and numbness to the service-connected varicose veins 
disability, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for pain 
and numbness of the lower extremities secondary to the 
varicose veins disability.  


ORDER

Service connection for tuberculosis is denied.  

Service connection for pain and numbness affecting the lower 
extremities secondary to service-connected varicose veins is 
denied.  




REMAND

As discussed in the Introduction, the RO has not addressed 
the jurisdictional question of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left knee injury, 
which was previous denied by the Board on March 16, 1996.  
This issue will be remanded for a determination of whether to 
reopen the claim and, if so, readjudication of the claim.  

With respect to the claim of entitlement to service 
connection for a lumbar spine disorder, the service medical 
records are silent as to any lumbar spine disease or injury.  
However, VA treatment records beginning in 1997 report 
degenerative changes affecting the lumbar spine, with pain 
and numbness radiating into the lower extremities.  VA 
clinical records in March and September 1997 indicated that 
the appellant complained of back pain.  A CT scan of the 
lumbar spine in November 1997 revealed multilevel 
degenerative disc disease.  VA clinical records in November 
1997 and in January 1998 noted complaints of back pain and 
numbness radiating into the lower extremities for the 
previous two months, with findings of S1 radiculopathy.  
Private treatment records in November 1998 revealed low back 
pain radiating from the right hip into the right foot.  The 
diagnosis was chronic post-traumatic lumbar subluxation with 
associated sciatic neuritis complicated by discopathy.  VA CT 
scan of the lumbar spine in July 1999 showed multilevel 
degenerative disease of the lumbar spine.  VA clinical 
records that month noted low back pain and spinal stenosis.  
A June 1999 letter from the U.S. Postal Service informed the 
appellant that he was medical unsuited for a mail-carrier 
position due to degenerative disc disease and severe lumbar 
stenosis, numbness in the legs and burning in the feet.  
These conditions, the letter concluded, were incompatible 
with strenuous activities inherent in the mail-carrier 
position.  VA CT scan of the lumbar spine in July 1999 
revealed possible spinal stenosis.  VA clinical records in 
August 1999 revealed lumbar stenosis with radiculopathy.  VA 
x-ray in August 1999 indicated degenerative changes of the 
lower lumbar spine.  VA clinical records in 


February 2000 noted low back pain and spinal stenosis, 
relieved by use of over-the-counter medication.  It was 
anticipated that surgery would ultimately be required.  A VA 
examination has not addressed the question of any etiologic 
link between these findings beginning in 1997 and the 
appellant's service ending in 1980.  

The case is REMANDED for the following development:

1.  Schedule the appellant for VA 
orthopedic and neurologic examinations to 
determine the etiology of the present 
lumbar spine disorder.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Ask the examiner 
to opine - based on examination of the 
appellant, review of the claims file, and 
her or his medical expertise - whether it 
is at least as likely as not that the 
current lumbar spine disorder is related 
to the appellant's active service ending 
in October 1980.  The rationale for any 
opinion expressed should be set forth in 
a report of examination associated with 
the claims file.  

2.  Determine whether the claims file 
contains new and material evidence to 
reopen the previously denied claim of 
entitlement to service connection for a 
left knee disorder.  

3.  After the development requested above 
has been completed, again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC) and given 


the opportunity to respond thereto.  If 
the RO has determined that the claim of 
entitlement to service connection for a 
left knee disorder has not been reopened, 
the laws and regulations that pertain to 
the finality of claims, the submission of 
new and material evidence, and the 
standard of review should be furnished to 
the veteran and his representative in 
that SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 


Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



